                              UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                                           Chapter 7 Bankruptcy
                                                                                   Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,
                                                                        ORDER re MOTION TO PAY
                    Debtor.                                             REAL ESTATE TAXES, FOR
                                                                      ASSIGNMENT, AND FOR OTHER
                                                                                 RELIEF


         The matter before the Court is First Security Bank & Trust Co.’s Motion to Pay Real

Estate Taxes and for Other Relief (Dkt #206). Due and proper notice of the filing of the

Motion was issued. The one and only timely Objection was filed by Thomson, Gray, and C

& R Int’l, LLC. (Dkt #228). Pursuant to consent and stipulation, the Court hereby finds and

orders any and all relief requested in the Motion is granted, but the entry of this Order is

without prejudice to the Objectors or to any other party in interest, with respect the

Objectors’ pursuit of any real estate tax reduction or abatement proceedings as may be

otherwise appropriate.

         Dated and Entered:
          August 7, 2020




                                                         ______________________________________
                                                         Honorable Thad J. Collins, Chief Judge
Order prepared by
Eric W. Lam AT0004416
Attorney for Bank

So Consented:
__/s/ P. Riley _______
Attorney for Objectors
First Security – McQuillen/Pldgs/BA 19-00507 McQuillen - Drafts/ORDERreMtn to Pay Real Estate Taxes.080320.1242.ewl




                                                             1
